El Juez Asociado Señor Ortiz
emitió la opinión del Tribunal.
En Rivera Coll v. Tribunal Superior, 103 D.P.R. 325, 331-332 (1975), resolvimos que:
En aras de la liberalidad no podemos ir más allá de la ley. No se puede crear, por interpretación, una condición de pri-vilegio para el adoptado, permitiendo que conserve en su fa-milia anterior, sea biológica o sea adoptiva, todos los dere-*466chos que antes tenía, como si la subsiguiente adopción no se hubiese verificado. La adopción desarraiga al adoptado de todo vínculo de parentesco y de todo derecho respecto de su familia biológica. Borra la anterior filiación. Para todos los efectos, el adoptado se considera como si hubiese nacido hijo del adoptante. La subsiguiente adopción por otro padre tiene el mismo alcance respecto de la previa filiación adoptiva.
Ratificamos la anterior norma. Además de ser sabia, nada ha hecho el legislador para variarla. Ahora bien, si al momento de la adopción el adoptado tiene bienes patrimoniales, aunque sean hereditarios, conserva los derechos propietarios sobre ellos. Los hechos del presente caso nos dan la oportunidad de adoptar la teoría romanista de que los bienes de la herencia no pasan al patrimonio del heredero hasta que éste acepte la herencia, ya sea esta aceptación expresa o tácita. Por las razones que expondremos más adelante rechazamos la teoría germánica de que los derechos se transmiten automáticamente a los herederos desde el momento de la muerte del causante. Adoptada esta teoría, debemos devolver el caso al tribunal de instancia para que éste determine, luego de una vista evidenciaría o a base de una estipulación de hechos, si los recurridos habían aceptado la herencia de sus padres biológicos antes de ser adoptados. Veamos el historial de esta controversia.
Don Higinio Rivera Cruz y doña Petrona Rivera Medina, durante la vigencia de su matrimonio, procrearon un total de once hijos, nombrados: Guillermina, Teófila, Agustín, Jesús María, Constancia, Antonio, Eligió, Luis, Juan, María Jesús y Manuel Rivera Rivera. De éstos, tres murieron (Antonio, Eligió y Luis) sin haber procreado hijos. (1) El día 31 de enero de 1932 falleció don Higinio y el 14 de octubre de 1937 doña Petrona, ambos intestados, abriéndose en esos momentos sus respectivas sucesiones a favor de sus hijos. Art. 603 del *467Código Civil, 31 L.P.R.A. see. 2085. Luego de transcurrir largos años sin haberse hecho declaratoria de herederos, par-tición de herencia o interpelación judicial para que los hijos aceptaran o repudiaran la herencia,(2) Juan, María Jesús y Manuel, fueron adoptados por don Juan Monge Márquez y doña Antonia Rivera Medina el 6 de abril de 1966, casi treinta años después del fallecimiento de su madre biológica. Para esa fecha Manuel tenía cuarenta y cuatro años de edad, Juan tenía cuarenta y María Jesús contaba treinta y cuatro años. (3)
Los otros cinco hermanos solicitaron y obtuvieron, el 14 de enero de 1980, una declaratoria de herederos. En ella el Tribunal Superior de San Juan los declaró únicos y univer-sales herederos de sus padres, don Higinio y doña Petrona. El 16 de mayo de 1980, éstos iniciaron una acción sobre expe-diente de dominio de una finca ubicada en el barrio Hato Puerco de Loíza, hoy barrio Campo Rico de Canóvanas. Se alegaba que dicha finca había sido poseída por los peticiona-rios y sus padres durante cincuenta y cuatro años o más.
El 7 de agosto de 1980, María Jesús y Juan Monge Rivera presentaron una oposición donde alegaban que ellos hereda-ban de sus padres biológicos hasta el momento de su adop-ción, y solicitaban que se les reconociera su participación en la finca. Idéntica solicitud hicieron Víctor Manuel y Jorge Luis Rivera Correa, hijos de Manuel Monge Rivera, el tercer adop-tado, que había fallecido antes del inicio del presente litigio. Alegaron que en fechas indeterminadas algunos de los here-*468deros se habían cedido entre sí parte de sus derechos. El 2 de octubre de 1981, el Tribunal Superior, Sala de Carolina (Arill Miranda, Juez), declaró sin lugar la oposición y solici-tud de intervención. Para ello invocó la doctrina transcrita de Rivera Coll v. Tribunal Superior, supra, en cuanto al desa-rraigo de vínculo entre el adoptado y su familia biológica como consecuencia de la adopción. Los opositores solicitaron la reconsideración en tiempo, la cual fue considerada por el tribunal. Por razones que no surgen de los documentos ante nos, no fue hasta el 21 de marzo de 1985 que el tribunal emitió la resolución que revocó su anterior dictamen y permitió la intervención solicitada, al resolver que debía corregir su in-terpretación de Rivera Coll v. Tribunal Superior, supra.
En esta ocasión determinó que la adopción rompe los lazos existentes entre la familia biológica del adoptado y éste desde el momento de la adopción. Razonó que habiendo fallecido los padres biológicos antes de la adopción de 1966, o sea, en 1932 el padre y en 1937 la madre, los interventores no renunciaron a los derechos hereditarios que tenían al momento de la muerte de sus padres biológicos. Además resolvió lo siguiente:
La condición de herederos no se produce en forma automá-tica con la muerte del causante, sino lo que se produce con el deceso es el llamamiento del heredero potencial para que de-cida cuál opción seleccionará dentro de las varias que el or-denamiento le ofrece; esto es: acepta o repudia la herencia y de aceptarla si la acepta a beneficio de inventario.
En el caso de autos los interventores han indicado con sus actos que aceptan la herencia al adquirir de sus herma-nos parte de los terrenos que forman parte del caudal heredi-tario y al solicitar la intervención mediante la oposición en este procedimiento. El Código Civil no establece término para aceptar o repudiar la herencia, mientras no sea requerido judicialmente para que acepte o repudie, artículo 959 del Código Civil, 31 L.P.R.A. 2787. Apéndice 21.
*469Considerado el recurso como un certiorari, revisamos me-diante orden para mostrar causa. Se elevaron los autos origi-nales de donde surge que no se celebró vista evidenciaría.
Es significativo que de los autos originales no surge que las partes presentaran prueba testifical o documental sobre las alegadas adquisiciones o cesiones de derechos hereditarios.
Al momento de ser adoptados los interventores, como he-mos señalado, eran mayores de edad. Ya regía en nuestra jurisdicción la nueva redacción del articulado del Código Civil relativo a la adopción. Los Arts. 132 y 133 (31 L.P.R.A. sees. 533 y 534), disponen lo siguiente:
Art. 132. El adoptado será considerado para todos los efectos legales como un hijo legítimo del adoptante. El adop-tante será considerado como el padre legítimo del adoptado.
Art. 133. Con [la] adopción cesarán todos los derechos, deberes y obligaciones del adoptado en su familia natural o biológica y los de ésta con el adoptado.
Distinto a Rivera Coll v. Tribunal Superior, supra, en que el menor interventor, que había sido adoptado en dos ocasio-nes, pretendía heredar de una hermana de su primer padre adoptante fallecida luego de la segunda adopción, en el pre-sente caso la apertura de la sucesión de los padres biológicos de los interventores ocurrió mucho antes de su adopción. Es por ello que nuestra interpretación de los hechos del presente caso debe armonizar los Arts. 132 y 133 del Código Civil con lo dispuesto en los Arts. 603 y 610 de ese mismo cuerpo, 31 L.P.R.A. sees. 2085 y 2092. (4)
El punto clave para dilucidar la controversia ante nos es-triba en determinar si, al momento de ser adoptados, los inter-*470ventores ya habían adquirido la condición de herederos y, como tal, la de partícipes de una comunidad de bienes con un dere-cho propietario sobre una cuota indivisa de la misma. Según Puig Brutau, “ [e] stos bienes o relaciones jurídicas en comu-nidad no formarán un patrimonio distinto del de cada titular sino que la participación de cada uno estará perfectamente in-tegrada en su patrimonio personal”. (Énfasis nuestro.) J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1975, T. V, Vol. I, pág. 363. Ello es así por-que la sucesión, testada o intestada, es uno de los modos de ad-quirir la propiedad. Art. 549 del Código Civil, 31 L.P.R.A. see. 1931.
En materia de adquisición de herencia existen dos siste-mas diametralmente opuestos: uno denominado germánico y el otro conocido como romano. Véase R. Roca Sastre, Estudios de Derecho Privado, Madrid, Ed. Rev. Der. Privado, 1948, Vol. II, pág. 1 y ss. Bajo el sistema germánico, se adquiere la herencia automáticamente al momento del fallecimiento del causante. Roca Sastre, op. cit., págs. 1-2, nos describe dicho sistema en los siguientes términos:
Según este sistema germánico, una vez fallecido el cau-sante, la herencia és adquirida automáticamente, ipso iwre o sin solución de continuidad, por el heredero o herederos. El llamado a la herencia pasa inmediatamente a ser heredero, o sea, tan pronto se produce la delación a su favor. No se re-quiere para ello acto alguno' de aceptación expresa o tácita de la herencia; el solo hecho de la delación provoca, por mi-nisterio de la ley, la adquisición de la herencia a favor de aquel a quien ha sido deferida. Basta la delación para que se produzca la adquisición de la herencia por el llamado a ella.
La adición o aceptación hereditaria, en rigor no existe, pues no es requisito para la adquisición. Entre el momento de la delación y el de la adquisición no hay espacio de tiempo: la adquisición de la herencia se produce sincrónicamente con la delación.
Como dice Vélez Torres:
*471. . . En dichos sistemas, por lo tanto, se presume la acep-tación de la herencia por parte del heredero llamado tan pronto ocurre la muerte del causante, y aunque se permite la aceptación o renuncia subsiguiente], la aceptación expresa posterior solamente tiene el efecto de confirmar la aceptación presunta anterior, a la vez que constituye la abdicación de la facultad de renunciar. J. R. Vélez Torres, Derecho de Sucesiones, Madrid, Ed. Sáez, 1974, pág. 268.
Según Diego Espín, y citando con aprobación a Ruggiero, “ ‘no solamente se adquiere ipso jure la propiedad: la posesión de los bienes hereditarios le es transferida inmediatamente con la apertura de la sucesión, sin que se requiera aprehen-sión material de aquéllos’ ”. D. Espín Cánovas, Manual de Derecho Civil Español, 5ta ed., Madrid, Ed. Rev. Der. Privado, 1978, pág. 46.
Bajo la institución del derecho romano, aunque la muerte del causante es el punto en que tiene lugar la apertura de la sucesión, ello no convierte automáticamente al llamado en heredero. Según este sistema:
... [L] a delación o llamamiento no convierte al llamado en heredero, sino que para ello hace falta un acto de aceptación expresa o que permita entender que se ha producido en forma tácita. La adquisición hereditaria descansa, pues, en la con-junción de estos dos elementos o requisitos: delación o llama-miento y aceptación o adición. Del llamamiento sólo nace a favor del llamado el derecho de adquirir la herencia mediante la aceptación, el llamado ius delationis o ius adeundi. Si lo usa aceptando se convierte efectivamente en heredero. Puede hacerlo así por aceptación expresa o adición de la herencia (adictio) o de forma tácita, mediante observar una conducta que implique aceptación (pro herede gestío). Los actos de mera conservación o administración de los bienes de la heren-cia no implican aceptación; es decir, no convierten al llamado en heredero. Puig Brutau, op. cit., pág. 162.
Según esta teoría, el fenómeno de la sucesión se divide en cuatro fases: la apertura de la sucesión, la vocación, la dela-ción y la adquisición de la herencia. L. Diez-Picazo y A. Gu-*472llón, Sistema de Derecho Civil, 2da ed., Madrid, Ed. Tecnos, 1982, Vol. IV, pág. 412; F. Espinar Lafuente, La herencia legal y el testamento, Barcelona, Ed. Bosch, 1956, pág. 142; Espín Cánovas, op. cib, pág. 40; J. L. Lacruz Berdejo y F. A. Sancho Rebullida, Derecho de Sucesiones, Barcelona, Ed. Bosch, 1971, Vol. I, pág. 51. Según estos últimos autores, las cuatro etapas del proceso adquisitivo se desarrollan como sigue:
a) Apertura de la sucesión. La sucesión de una persona se abre siempre y forzosamente en el momento de su muerte; no antes ni después. La apertura significa, simplemente, que mientras el cuerpo se ha convertido en cadáver, la suma de las relaciones jurídicas transmisibles que se imputaban a la persona se ha convertido en herencia, en espera de un su-cesor.
b) Vocación a la herencia. Supone el llamamiento de un sujeto de derecho viviente, a la herencia. Puede ser un llama-miento actual o virtual; a un heredero de primer grado, o a otros, para el caso de no suceder el primeramente llamado.
c) Delación de la herencia. “Delata hereditas intelligitur quando quis possit adeundo consequi”. La delación supone un paso más; no sólo hay una persona determinada y existente llamada a la herencia, sino que ésta puede aceptar. La posi-bilidad inmediata de aceptar la herencia es la característica de la delación.
d) Adquisición. Consiste en el hecho de quedar investido como heredero del conjunto —relativo— de titularidades transmisibles del causante. (Énfasis en el original.)
Algunos autores opinan que lo que surge con la muerte del causante, según la tesis romanista, es una oferta de la heren-cia, equivalente al momento de la delación, que “no es sino el correlato de la ‘oferta de contrato’ ”. Espinar Lafuente, op. cib, pág. 143. Según Roca Sastre, op. cib, pág. 5, “[d]el simple hecho de la delación surge una oferta de la herencia, o sea, un simple llamamiento a ser heredero, que sólo atribuye al llamado una facultas adquirendi, o sea, un derecho de adqui-*473sieión de la herencia, que también se denomina ius delationis o ius adetmdi”.
Según el profesor E. González Tejera, Derecho Sucesorio Puertorriqueño, San Juan, Ed. Ramallo, 1983, Vol. 1, pág. 33, lo que se produce con la apertura de la sucesión es “el derecho a adquirir la propiedad”. Para él, “el ordenamiento jurídico contempla el que exist [a] n derechos, cuyo titular, si bien no existe de inmediato, habrá de existir posteriormente”. (Én-fasis nuestro.) íd., pág. 36. (5) Seaevola describe a la perfec-ción lo que constituye, para los que favorecen la teoría ro-mana, el momento de adquisición de la condición de heredero en los siguientes términos:
Para que se transmitan bienes y derechos a una persona es preciso ante todo que la persona exista. Para que haya transmisión a favor del heredero es menester que el heredero lo sea ya. Y mientras la herencia está yacente, ¿quién es el heredero? El instituido no lo es, porque puede aceptar o re-nunciar. Los llamados por la ley están en el mismo caso. ¿Es, entonces, que se transmite al presunto heredero ?
Digámoslo sin vacilar: no se transmite a nadie, ni la ley ha podido ni querido semejante significación. Los que más se acercan a la verdadera doctrina son los que estiman la trans-misión de que se trata como realizada condicionalmente. Pero también esto supone una persona a quien los bienes y dere-chos se transmiten, a condición de que acepte la herencia, y tal supuesto es inadmisible, como contradictorio de la doc-trina inversa expuesta en el mismo artículo 440, de que el que no acepte la herencia no ha poseído los bienes en ningún momento. Si el presunto heredero no ha aceptado aún, si puede o no aceptar, y, por lo tanto, no haber poseído en nin-gún momento, ¿ qué queda de la transmisión?
*474La ley transmite, sí, los bienes y derechos del causante, pero en un terreno hipotético, puramente ideal, abstracta-mente jurídico. La transmisión se efectúa en favor del here-dero; pero, ¿quién es el heredero? El que lo sea, el que acep-te. Cuando llega el momento de la aceptación es cuando se conoce al heredero; entonces y sólo entonces tiene lugar la verdadera transmisión. Todos los derechos han estado hasta aquel punto y hora pendientes de la aceptación; no ha habido otra cosa que un depósito, una retención, una suspensión de entrega. (Énfasis nuestro.) (6) Q. M. Scaevola, Código Civil, 5ta ed., Madrid, Ed. Reus, 1944, T. XVII, págs. 422-423.
La doctrina española se encuentra dividida y en debate en cuanto a cuál de los sistemas, germánico o romano, es se-guido por el Código Civil español, de donde provienen los ar-tículos de nuestro Código Civil concernientes a la aceptación y repudiación de la herencia, produciéndose de esta forma una polémica “muy intensa”. A. Blanco, La adquisición de la he-rencia en el Derecho Civil de Puerto Rico, 34 Rev. Jur. U.P.R. 5, 6 (1965). Sin embargo, los autores están contestes en que la mayoría de los comentaristas se han expresado a favor de la tesis romanista. Roca Sastre, op. cit., pág. 13; Espín Cáno-vas, op. cit., págs. 47 y 65; Lacruz Berdejo y Sancho Rebu-llida, op. cit., pág. 55; Espinar Lafuente, op. cit., pág. 142; Blanco, op. cit., pág. 6; Vélez Torres, op. cit., pág. 269. Los comentaristas que se han expresado a favor de esta tesis son: Puig Brutau, op. cit., págs. 166, 168, 200 y 208; Roca Sastre, op. cit., pág. 14; Diez-Picazo y Gullón, op. cih, pág. 651; Scae-vola, op. cih, 2da ed., 1950, T. XII, págs. 65-66; J. M. Manresa, Comentarios al Código Civil Español, 7ma ed., Madrid, Ed. Reus, 1972, T. V, pág. 397; Espín Cánovas, op. cit., pág. 48; Castán Tobeñas, op. cih, pág. 118; M. Albaladejo, La ad-quisición de la herencia en el Derecho Civil español, 8 An. Der. *475Civ. 3, 6 (1955); F. C. De Diego, Instituciones de Derecho Civil, 2da ed., Madrid, Ed. J. San Martín, 1959, T. III, pág. 362. A favor de la tesis germánica se han manifestado: Espi-nar Lafuente, op. cit., pág. 144; G. García Valdecasas, La ad-quisición de la herencia en derecho español, 28 Rev. Der. Pri-vado 89 (1944); M. Gitrama, La administración de la heren-cia en el derecho español, Madrid, Ed. Rev. Der. Privado, 1950, págs. 32 y 457 n. 77. (7) Los argumentos y de ambos bandos a favor de uno y otro sistema, de acuerdo con los pos-tulados específicos del Código Civil español, son resumidos por Diez-Picazo y Gullón, de quienes citamos in extenso:
La discusión gira en torno a una serie dé preceptos a los que convendrá hacer referencia.
Se trae a colación, en primer lugar, el artículo 440: “La posesión de los bienes hereditarios se entiende transmitida al heredero sin interrupción y desde el momento de la muerte del causante, en el caso de que llegue a adirse la herencia”. Para los defensores de la tesis germanista el artículo 440 constituye una prueba clara de que el sistema seguido por el Código es el de adquisición ipso iure. Sin embargo, se ha señalado que, aunque el precepto se inspira en la máxima “le mort saisit le vif” y trata de impedir las soluciones de conti-nuidad, no se enfrenta con el problema de la adquisición de los bienes de la herencia, sino simplemente con su posesión. No hay ningún inconveniente en admitir que la apertura de la sucesión produce con la delación un automático traspaso posesorio en favor del llamado, lo cual no tiene nada que ver en definitiva con la cuestión de la adquisición de la herencia. Además, se ha señalado que el propio artículo 440 supedita el efecto posesorio a la aceptación: “en el caso de que llegue a adirse la herencia”.
El segundo punto de la discusión lo constituye el artículo 609. Los germanistas alegan que dicho artículo contempla la *476sucesión como un modo de adquirir la propiedad. La propie-dad y los derechos sobre los bienes se adquieren por sucesión testada e intestada, dice el precepto. Los romanistas, sin embargo, replican que el artículo 609 configura como un modo de adquirir a la sucesión mortis causa considerada como me-canismo complejo, pero que no resuelve en absoluto' ni tiene por qué resolver el problema de determinar en qué preciso momento se produce la adquisición de la propiedad de los bienes y de la titularidad de los derechos pertenecientes a la herencia.
La discusión ha girado muy vivamente en torno al artículo 657: “Los derechos a la sucesión de una persona se transmi-ten desde el momento de su muerte”. Literalmente tomado no cabe duda de que presta un fuerte apoyo a la tesis ger-manista, pues parece decir que la transmisión se produce en el momento mismo de la muerte de la persona. Sin embargo, el artículo 657 no es ni mucho menos una norma clara y apa-rece además contrarrestado por otros pasajes del Código. En primer lugar conviene señalar que el artículo 657 es el primero que el Código dedica a las sucesiones, por lo cual no es probable que en el pórtico mismo haya querido el legis-lador dejar resuelto el problema que a nosotros nos ocupa. Más bien parece una norma vacua de apertura de capítulo* con una referencia al momento en que la sucesión comienza: con la muerte de la persona. Por otra parte, literalmente en-tendido, el precepto es confuso, pues no dice que con la muerte se transmitan al heredero la propiedad de los bienes y la ti-tularidad de los derechos del difunto, sino que se transmiten los “derechos a la sucesión”. El derecho a la sucesión puede ser el ius delationis o derecho a suceder.
El artículo 661 refuerza la interpretación germanista: “Los herederos suceden al difunto por el solo hecho de su muerte en todos los derechos y obligaciones”. Literalmente enten-dido parece que preconiza la tesis de que la adquisición de la herencia se produce con el solo hecho de la muerte. Sin embargo, en contra cabe observar que su alcance queda anu-lado por una interpretación sistemática del Código (en el que la aceptación es pieza clave a la que se dedican numerosos preceptos) y que no posee otro cometido que tratar de expli-car en qué consiste el “título universal” referido inmediata-mente antes en el artículo 660 (la sucesión a título univer*477sal sería suceder en todos los derechos y obligaciones). Por otra parte, había que demostrar que los herederos de los que habla el artículo 661 son los llamados a la herencia, y no los que la han aceptado con el efecto retroactivo que le da el ar-tículo 989.
El artículo 989, al mandar que los efectos de la aceptación se retrotraigan en virtud de una fictio inris al momento de la apertura de la sucesión, parece dar la razón a la tesis ro-manista, y hace depender el efecto adquisitivo del acto de aceptación. El artículo 989 carecería por completo de sentido si el Código hubiese acogido los postulados germanistas y la herencia fuera inmediatamente adquirida.
El artículo 1.005, que recoge el sistema de la interpellatio in iure, por medio del cual los interesados (por ej., acree-dores o personas sucesivamente llamadas) pueden interro-gar al heredero para que se pronuncie definitivamente sobre la aceptación, aparte su abolengo romanista, está presupo-niendo también que es la aceptación el punto clave del fenó-meno adquisitivo y no tendría sentido si el interpelado hu-biera ya automáticamente adquirido.
Lo mismo cabe decir del artículo 1.006, pues si el que fa-llece sin aceptar ni repudiar transmite a sus herederos el derecho que él tenía, es porque no les transmite la propie-dad y los derechos existentes en la herencia como debería ocurrir si la hubiera adquirido ya.
Por último, el artículo 1.016 al someter a prescripción el derecho de aceptar remarca la misma línea. (8) Diez-Picazo y Gullón, op. cit., págs. 649-651. Véase, además, Roca Sastre, op. cit., págs. 15-27.
La jurisprudencia española se ha inclinado por la tesis ro-manista. Así, la S. de 5 de julio de 1958, Núm. 19, Aranzadi, LXVII Repertorio de Jurisprudencia 229, establece que “no puede desconocerse que, conforme a los artículos 657 y 661 del Código Civil, los herederos tienen derecho a la herencia y su-*478ceden al difunto en todos sus derechos y obligaciones desde el momento y por el solo hecho de su muerte, y si bien, no obs-tante esta última expresión, se requiere, además, la acepta-ción de la herencia”. (Énfasis nuestro.) La S. de 19 de octu-bre de 1963, Núm. 4142, Aranzadi, XXX Repertorio de Ju-risprudencia 2644, establece que “comprendiendo la herencia, por determinación del [Art.] 659, todo el patrimonio de la persona fallecida, dicho precepto, unido al 657 y 661, vienen a señalar el momento en que la sucesión se transmite con re-ferencia al heredero, transmisión que no puede tener inme-diata efectividad, por requerir una decisión favorable, la acep-tación de la herencia”. La S. de 9 de junio de 1964, Núm. 3216, Aranzadi, XXXI Repertorio de Jurisprudencia 1942, 1943, explica en su tercer “considerando” que “la posesión sólo se entiende transmitida desde la aceptación de la heren-cia, y por ello el llamado no aceptante no la tiene, pero el que acepta sí, siguiendo con ello el sistema romano”.
En cuanto a otras jurisdicciones, hay variantes de ambos sistemas. Muchas siguen la fórmula adoptada en nuestro Có-digo Civil, que da margen a argüir a favor de cualesquiera de ellos. Siguen este último enfoque: Francia y Bélgica, Arts. 775 y 777; Portugal, Arts. 2.031 y 2.033; Chile, Arts. 1.225 y 1.239; Colombia, Arts. 1.282 y 1.296; Ecuador, Arts. 1.215 y 1.229; El Salvador, Arts. 1.165 y 1.178; Honduras, Arts. 1.172 y 1.186; Méjico, Art. 1.660; Uruguay, Art. 1026, y Venezuela, Arts. 1.001 y 1.013. Con disposiciones de tenden-cia romana sobre la aceptación de la herencia están Italia, en su Art. 459 y Argentina, Art. 3.378. Artículos sobre adquisi-ción ipso jure hacen que las siguientes jurisdicciones sigan el sistema germánico: Perú, Art. 657; Alemania, Arts. 1.942 y 1.953, y Suiza, Art. 560.
En Puerto Rico, los autores, al igual que en España, se han expresado a favor de uno u otro sistema de adquisición de herencia. Sin embargo, la mayoría, también igual que en Es-paña, aboga por la tesis romana. A favor de la misma se han *479expresado González Tejera, op. cit, págs. 36,166-167; Blanco, op. cit, pág. 8. También Yélez Torres, op. cit, págs. 268-270, aparenta adoptar dicha posición. Velázquez apoya la tesis germánica. G. Velázquez, Teoría del Derecho Sucesorio Puer-torriqueño, 2da ed. rev., New Hampshire, Ed. Equity Pub. Corp., 1968, Sec. 51, págs. 51 y 52.
Este Tribunal, aunque no ha tenido la oportunidad de en-frentarse directamente al problema, ha hecho expresiones, que pudieran ofrecer apoyo a una u otra teoría. Así, en Figueroa v. El Registrador, 18 D.P.R. 260 (1912), resolvimos que mientras no haya aceptación de herencia, mientras esté ya-cente, debe suponerse la existencia de la personalidad del difunto. En iguales términos nos expresamos en Sucesión Criado v. Martínez et al., 25 D.P.R. 334 (1917), al decir que “ [m] ientras la herencia permanece yacente por haberse abs-tenido de aceptarla los llamados por ley, se supone existente la personalidad del difunto”. Id., pág. 336.
En Capó v. Fernández, 27 D.P.R. 715, 725 (1919), diji-mos que los herederos se convierten en condueños de los bienes del caudal “desde el momento mismo de la muerte” del cau-sante. Por ser dicho pleito instado por uno de los coherederos, el cual solicita su participación de una sexta parte de la mitad de la sociedad de gananciales correspondiente a su padre, ello en sí era una aceptación tácita de la herencia. Así fue poste-riormente resuelto en Vidal v. Monagos, 66 D.P.R. 622, 641 (1946).(9) Sobre la opinión de Capó v. Fernández, supra, expresa Blanco lo siguiente:
No creemos, a pesar de la forma enfática en que el Tribunal se pronuncia, que esté tomando partido sobre el pro-blema de la aquisición de la herencia en uno u otro momento de los señalados: No es éste el punto que se debate; no tenía *480consiguientemente por qué hacerlo; no alude a esa cuestión; •afirma lo que se acaba de transcribir para dar valor a la re-clamación y justificar los derechos de que efectivamente ha-cía uso la actora. Pero en realidad de lo que se trata es de ■fundamentar jurídicamente la acción, porque la ejercitada, propiamente encaminada al reconocimiento de su condición de heredera, no exigía una adjudicación previa del bien sobre el que en definitiva habría de recaer su derecho, bastándole tal reconocimiento para tener acceso a la parte del caudal hereditario detentado indebidamente por el demandado, des-pués su sucesión. Blanco, op. cit., págs. 14-15.
La decisión en Amy v. Aponte et al, 29 D.P.R. 145 (1921), es susceptible de interpretación a favor de uno u otro sistema. A la pág. 149 expresamos que “si los herederos no aceptan o repudian la herencia de su causante no le suceden en todos sus derechos y obligaciones”. Ello establece la doc-trina aceptada por los romanistas. Sin embargo, más adelante y citando con aprobación a Robles Pozo, dijimos que “ [a] par-tir del fallecimiento del causante, la sustitución de éste por heredero o causa-habiente es simultánea, sin que sea necesa-rio la aceptación, porque ésta se presupone siempre como con-secuencia de la sucesión, equivaliendo la repudiación por el heredero a la renuncia de un derecho que ya se tiene o se posee y de una representación adquirida que se abandona y se re-chaza o se condiciona al aceptarla ostensiblemente con arreglo a las facultades concedidas por derecho”. Sin embargo, si ana-lizamos los hechos específicos del caso, vemos que dicha expre-sión es dictum nuestro, ya que a tenor con los Arts. 958 y 959 del Código Civil, 31 L.P.R.A. sees. 2786 y 2787, la propia de-manda constituye una interpelación judicial para que acepta-sen o repudiaran la herencia y, pasado el término del Art. 959 sin hacerlo, se reputa como aceptada la misma.
Sobre este punto es en extremo revelador el comentario del profesor González Tejera, op. cit., págs. 175-176:
■Si examinamos los hechos del caso Amy veremos que el ■pronunciamiento que acabamos de transcribir es dictum del *481Tribunal. No era necesario para resolver la controversia que tenía ante sí. Se trataba de una demanda en cobro de un pa-garé incoada por un acreedor contra los hijos y el cónyuge supérstite del fiador. Estos se cruzaron de brazos limitándose a alegar que no habían aceptado la herencia. La demanda y emplazamiento cumplían con el requisito del Art. 958 del Có-digo Civil, a los efectos de intimarlos para que aceptaran o repudiaran la herencia de su causante. Habiendo transcurrido en exceso el término del Art. 959, habían aceptado la heren-cia, y transcurrido asimismo el plazo del Art. 969, ya no po-dían acogerse al beneficio de inventario.
De aceptarse el dictum del caso Amy, supra, en todas sus consecuencias, no tendría razón de ser gran parte del articu-lado del Código Civil que hemos venido analizando. Si la re-pudiación se reduce solamente a la renuncia de un derecho que ya se tiene, el derecho a deliberar sobre si se acepta o se repudia, que regula el Art. 964, no tendría lógica. Tampoco la tendría la regulación de la aceptación de la herencia a be-neficio de inventario, con las consecuencias que dispone el Art. 977 del Código Civil, en tomo a la responsabilidad limi-tada, la reserva de acciones contra el caudal a favor del he-redero beneficiario y la separación de patrimonios, que como vimos, perdura mientras la aceptación beneficiaría no haya culminado en la partición. Por último, carecería asimismo de lógica, la regulación que de la repudiación hace el Código en sus Arts. 958 a 968, particularmente lo dispuesto en el Art. 960, al efecto de que, con la muerte del heredero, sin haber aceptado o repudiado la herencia de su causante se transmite a sus herederos a su vez, como uno de los derechos del caudal, el derecho que tenía y que no llegó a ejercitar. Estas normas tienen sentido únicamente en la medida en que no se llegue a ser heredero en forma automática, contrario a lo re-suelto en el caso Amy. (Citas omitidas.)
Otra decisión posterior, Banco Comercial de P.R. v. García, 51 D.P.R. 735 (1937), cita con aprobación lo transcrito del caso de Amy v. Aponte, supra. Sin embargo, por versar dicho pleito sobre un cobro de dinero contra la sucesión por una deuda contraída por su causante, la propia radicación de la demanda también constituía una intimación judicial para *482que los herederos aceptasen o repudiaran la herencia a tenor con el Art. 959. Como éstos tampoco habían aceptado o repu-diado luego de la intimación, la herencia también se tuvo por aceptada. (10) Así lo reconoce la propia opinión, Banco Comercial de P.R. v. García, supra, págs. 738-789.
El Art. 369 del Código Civil, 31 L.P.R.A. see. 1443, establece que “ [1] a posesión de los bienes hereditarios se entiende trasmitida al heredero, sin interrupción y desde el momento de la muerte del causante, en el caso de que llegue a adirse la herencia”. (Énfasis nuestro.) ‘‘Adir” significa, “[a]cepar la herencia tácita o expresamente”. Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. I, pág. 25. Si el propio Código Civil impone el requisito de la aceptación antes de que se puedan transmitir al heredero los bienes de su causante, ello es un claro indicio de que dicho cuerpo legal adopta la tesis romana. Dado el lenguaje terminante del Art. 133 y el análisis que hemos hecho anteriormente, resolvemos que dicha tesis es la que debemos adoptar. La tesis romanista debe utilizarse para resolver este caso. Ello es así porque el “heredero lo es tal por sus condiciones de pariente del testador”. Scaevola, op. cit, 2da ed., 1950, T. ,XII, pág. 66. Si el presunto heredero no adquiere dicha condición por no aceptar la herencia, no podrá adquirirla luego de *483ser adoptado porque dicho acto rompió precisamente esas con-diciones de parentesco. El mencionado artículo “eliminó la subsistencia de todo vínculo hereditario entre el adoptado y su familia natural o biológica”. Rivera Coll v. Tribunal Superior, supra, pág. 329.
Nos parece, además, que lo aquí resuelto es la solución más lógica y justa entre dos extremos inadmisibles. Por un lado, si determinásemos que en el presente caso se rompió todo vínculo hereditario, aun en caso de haber aceptación, expresa o tácita, estaríamos privando a los herederos de derechos propietarios adquiridos con dicha aceptación. Por otro lado, si permitiésemos que los adoptados acepten la herencia después de la adopción, estaríamos violando el mandato expreso del Art. 133 y lo resuelto en Rivera Coll v. Tribunal Superior, supra, lo que conduciría al absurdo que dicho caso pretendió evitar. Sin embargo, como en el presente caso no hubo prueba de los actos constitutivos de aceptación tácita o expresa, es menester devolver el caso al tribunal de instancia para que celebre una vista evidenciaría sobre dichos extremos. (11)

Se dictará sentencia que revoque la resolución del 21 de marzo de 1985 y se devuelve el caso al Tribunal Superior, Sala de Carolina, con instrucciones de que se celebre una vista evi-denciaría y se resuelva la controversia a tenor con lo aquí expresado.

*484El Juez Presidente Señor Pons Núñez y el Juez Asociado Señor Alonso Alonso no intervinieron.

(1) De la Resolución sobre Declaratoria de Herederos del 14 de enero de 1980 no surge la fecha del fallecimiento de estos tres hijos.


(2)Es de notar que nuestro Código Civil no tiene plazo fijo para re-clamar la herencia, aunque algunos autores recomiendan un plazo de treinta años al asimilarla a una acción real, Art. 1863 del Código Civil, 31 L.P.R.A. see. 5293, y otros la asimilan a la acción de partición de herencia, la cual no prescribe, Art. 1865 del Código Civil, 31 L.P.R.A. see. 5295. Véase E. González Tejera, Derecho Sucesorio Puertorriqueño, San Juan, Ed. Ramallo, 1983, Vol. 1, pág. 154 n. 58.


(3) A la fecha del fallecimiento de su padre contaban 15, 11 y 5 años de edad, respectivamente.


(4) Estos últimos disponen:
“Art. 60S. Los derechos a la sucesión de una persona se trasmiten desde el momento de su muerte.”
“Art. 610. Los herederos suceden al difunto por el hecho solo de su muerte, en todos sus derechos y obligaciones.”


(5) Véanse, además, L. Díez-Picazo y A. Gullón, Sistema de Derecho Civil, 2da ed., Madrid, Ed. Tecnos, 1982, Vol. IV, pág. 412; D. Espín Cánovas, Manual de Derecho Civil Español, 5ta ed., Madrid, Ed. Rev. Der. Privado, 1978, Vol. V, pág. 40; J. Castán Tobeñas, Derecho civil español, común y foral, 8va ed., Madrid, Ed. Reus, 1978, T. VI, Vol. I, pág. 118; J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1975, T. V, Vol. I, pág. 103.


(6) Lacruz y Sancho entienden que lo único que se pasa al presunto heredero ipso jure con la muerte del causante es la posesión civilísima. J. L. Lacruz Berdejo y F. A. Sancho Rebullida, Elementos de Derecho Civil, Barcelona, Ed. Bosch, 1981, T. V, pág. 46.


(7) Antonio Hernández Gil esboza una tesis intermedia donde “la ad-quisición de la herencia tiene lugar con la aceptación y desde la muerte del causante”. A. Hernández Gil, Lecciones de Derecho Sucesorio, Madrid, Ed. Sucrs. de Rivadeneyra, 1969, pág. 62.


(8)Los artículos del Código Civil español citados corresponden a los Arts. 369, 549, 603, 610, 609, 944, 959, 960 y 970 de nuestro Código Civil (en el orden mencionados), 31 L.P.R.A. sees. 1443, 1931, 2085, 2092, 2091, 2772, 2787, 2788 y 2807.


(9)Nótese que la aceptación tácita consiste en solicitar su participación en la herencia. Distinto sería la situación si se solicita meramente una de-claratoria de herederos, lo cual no constituye aceptación tácita. Escalona v. Sucesión Castro, 17 D.P.R. 774 (1911).


(10)A1 respecto también se expresa A. Blanco, La adquisición de la herencia en el Derecho Civil de Puerto Rico, 34 Rev. Jur. U.P.R. 5, 30-31 (1965):
“El criterio del fallo es fundado y señala pautas tan lógicas al respecto que no dudamos habrá de ser reiterado por cualquier tribunal que conozca de caso semejante: Basta la reclamación por el acreedor para que se en-tienda implícito el requerimiento al heredero para aceptar o repudiar, y éste, por idéntica razón, deberá manifestarse, dentro del plazo que el Juez le señale o del que marca la ley, para evitar la responsabilidad que le alcanza por las de su causante, mediante la repudiación formal: El problema de la adquisición queda marginado —y efectivamente lo está en la resolución— y juegan las normas de procedimiento, más que sustantivas, concernientes al término y modo de aceptar o repudiar.”


(11) Aunque los recurridos plantean en su oposición al expediente de dominio que hubo unas cesiones de derechos hereditarios entre los hermanos, del expediente original no surge evidencia de ello. En su oposición al pre-sente recurso, los recurridos someten un contrato privado de cesión de dere-chos hereditarios y otro privado de compraventa, que no están en los autos originales, en contravención a la Regla 34(c) de nuestro reglamento. El tribunal de instancia deberá, luego de evaluar la prueba testifical y documen-tal, determinar si tales transacciones constituyeron una aceptación tácita de la herencia por parte de los recurridos. Art. 954 del Código Civil, 31 L.P.R.A. see. 2782. Si hubo aceptación antes de la adopción, se deben reco-nocer sus derechos sobre la finca objeto de este recurso. 31 L.P.R.A. see. 2782(1).